DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed in parent application 16/665,311 on December 11, 2019.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 11, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
Four (4) sheets of drawings were filed on August 11, 2021 and have been accepted by the examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Examiner’s Note Regarding Product-by-Process Limitations
The examiner notes that applicant is claiming the product (“a receiver optical assembly”) including the process of making the product (“a position of the focusing lens is adjustable while a position of the photodetector relative to the optical conductor is fixed”, wherein this is only true during an intermediate assembly step when the position of the third assembly [third assembly 23 is formed by the focusing lens 232, path shifter 233 and mounting block 231], is adjustable before being fixed; see paragraphs 6 and 21 of the present disclosure, and is therefore directed to a process of assembly), and therefore claims 11-20 are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form (“a receiver optical assembly”; see line 1 of claim 11).  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka et al. (US 2019/0317284 A1).
Regarding claims 11 and 12; Matsuoka et al. discloses a receiver optical assembly (see, see Figures 1-6) comprising: 
a receiver optical port (receptacle 28), 
an optical conductor (optical waveguide or fiber 26), 
a focusing lens (lens 31), and 
a photodetector (optical element, light-receiving element 10) arranged along an optical path (see Figure 2), 
wherein a position of the focusing lens (31) relative to the photodetector (10) is adjustable while a position of the photodetector (10) relative to the optical conductor (26) is fixed (see paragraphs 46 and 49; see the Examiner’s note above regarding product-by-process limitations; since Matsuoka et al. discloses a receiver optical assembly having the structure of the finished receiver optical assembly production being claimed, the reference anticipates the receiver optical assembly of the present application);
wherein the focusing lens (31) is disposed above the photodetector (10).  

Claims 11-13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2018/0172929 A1).
Regarding claims 11-13 and 21; Hu et al. discloses a receiver optical assembly (see Figures 1-6) comprising: 
a receiver optical port (adapter component 2 and through hole 11 form an optical port), 
an optical conductor (optical demultiplexer 5), 
a focusing lens (lens 18), and 
a photodetector (PD chip array 8) arranged along an optical path (see Figure 5), 
wherein a position of the focusing lens (18) relative to the photodetector (8) is adjustable while a position of the photodetector (8) relative to the optical conductor (3) is fixed (see the Examiner’s note above regarding product-by-process limitations; the lens 18 formed integrally with the mounting block is fixed by optical adhesive, wherein the lens of the present invention is also fixed with adhesive to form the receiver optical assembly, and therefore there is no difference between the structure of the claimed receiver optical assembly and the receiver optical assembly of Hu et al.);
wherein the focusing lens (18) is disposed above the photodetector (8);
wherein the optical conductor (5) comprises a wavelength division multiplexer (see Figures 5 and 6);
wherein the receiver optical port (2/11) is configured to receive incident light (Incident Light; see Figures 5 and 6) containing a multi-channel optical signal (λ1 + λ2 + λ3 + λ4), the wavelength division multiplexer (5) is configured to divide the incident light into a plurality of single-channel optical signal beams (λ1, λ2,  λ3, λ4), and the focusing lens (18) is configured to couple the single-channel optical signal beams to the photodetector (8) after passing through the focusing lens (18), the focusing lens (18) comprising a plurality of coupling lenses (lens array) that are each positioned along the optical path of its respective single-channel optical signal beam (see Figures 5 and 6).

Claims 11-16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezeshki et al. (US 2017/0168252 A1).
Regarding claims 11-16, 19 and 21; Pezeshki et al. discloses a receiver optical assembly (see Figures 5-7) comprising: 
a receiver optical port (the receiver optical ports is formed by capillaries 617a/617b and receptacle 515, which are optically coupled), 
an optical conductor (PLC 615), 
a focusing lens (lenses of folding optical structure 713; see Figures 7-9 and paragraph 45), and 
a photodetector (plurality of photodetectors 717) arranged along an optical path (see Figure 7-9), 
wherein a position of the focusing lens (lens of folding structure 713) relative to the photodetector (717) is adjustable while a position of the photodetector (717) relative to the optical conductor (615) is fixed (see the Examiner’s note above regarding product-by-process limitations, wherein the lens of the present invention is also fixed to form the receiver optical assembly, and therefore there is no difference between the structure of the claimed receiver optical assembly and the receiver optical assembly of Pezeshki et al.);
wherein the focusing lens (lenses of folding optical structure 713) is disposed above the photodetector (717; see Figures 7-9);
wherein the optical conductor (PLC 615) comprises a wavelength division multiplexer (see paragraph 8);
further comprising: 
an optical platform (see annotated Figure 7 below) on which the receiver optical port (617a/617b) and the optical conductor (615) are disposed; 
a circuit board (611) on which the photo detector (717) is disposed; and 
a mounting block (body of 713) on which the focusing lens is disposed (see Figures 7-9), 
wherein the mounting block (body of 713) is separated from the optical platform and separately fixed on the circuit board (611; see annotated Figure 7 below), and the focusing lens (lens formed on 713) is disposed between the mounting block and the circuit board;
an optical path shifter (angled mirror formed on surface of 713; see paragraph 45; see Figure 7, annotated below) disposed on the mounting block (body of 713);
wherein the mounting block (713) comprises a supporting portion (see Figure 7, annotated below), the mounting block (713) being fixed on the circuit board (611) by means of the supporting portion (see Figures 7-9);
wherein the focusing lens, the optical path shifter, and the mounting block are formed as an integrated structure (713; see Figures 7-9); 
wherein the receiver optical port (617/a/617b) is configured to receive incident light containing a multi-channel optical signal, the wavelength division multiplexer (PLC 615 with a demultiplexer; see paragraphs 5, 8, and 23) is configured to divide the incident light into a plurality of single-channel optical signal beams (this is inherently how an arrayed waveguide grating, AWG, demultiplexer functions), and the focusing lens (lens provide on mounting block 713) is configured to couple the single-channel optical signal beams to the photodetector (717) after passing through the focusing lens, the focusing lens comprising a plurality of coupling lenses (lens array; see Figures 7-9) that are each positioned along the optical path of its respective single-channel optical signal beam.

    PNG
    media_image1.png
    687
    840
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki et al. (US 2017/0168252 A1).
Regarding claim 17; Pezeshki et al. discloses the receiver optical assembly of claim 14 as discussed above, wherein the mounting block (713) comprises a supporting portion (see Figure 7, annotated above), the supporting portion and the circuit board being (611) fixed and connected.  Pezeshki et al. does not disclose that an adhesive for the fixing connection.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an adhesive to fix the supporting portion of the mounting block (710) to the circuit board (611) for the purpose of maintaining the mounting block in an optically aligned position such that light is optimally coupled between the lenses, reflective surface, and photodetectors, since the use of adhesive for this purpose of elementary in the art, one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 18; Pezeshki et al. discloses the receiver optical assembly of claim 14 as applied above, wherein the focusing lens is attached to the body of the mounting block (713; see paragraph 45; see Figures 7-9), but does not disclose that the focusing lens is adhered onto the mounting block.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to attach the focusing lenses to the mounting block (713) in any known manner, including integrally forming the lenses on the mounting block or alternatively adhering lenses to the mounting block, since these methods or elementary known alternative methods for attaching lenses to mounting blocks in the optical arts, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the receiver optical assembly defined by claim 20, the receiver optical assembly further comprising a focal reducing lens array disposed above the photodetector array, the focal reducing lens array including a plurality of focal reducing lenses having a one-to-one correspondence with the plurality of photodetectors of the photodetector array, the focal length of each focal reducing lens being less than the focal length of the focusing lens in combination with all of the other limitations of claim 20 and the limitations of base claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874